DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06 July 2021.  These drawings are acceptable.

Election/Restrictions
Claims 13-20 and 23-25 are allowable. The restriction requirement among Species A-E, as set forth in the Office action mailed on 08 March 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claim 18, directed to Species B, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Note:  Examiner notes that claims 21-22, which were previously withdrawn from consideration as being drawn to a non-elected species, have NOT been rejoined because they are not compatible with allowable claim 13.  Specifically, claim 21 required that “the other one of configured without said locking element” (emphasis added).  Accordingly, claim 21 would represent an improper dependent claim because it specifically does not require the “locking element” of claim 13, from which it depends.  Accordingly, claims 21 and 22 were cancelled in the Examiner’s Amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fritz Fleming (Reg. No. 78,619) on 31 January 2022.

The application has been amended as follows: 

The Abstract was amended as follows:
--A mechanical connection connects panels edge sides to one another. Adjacent first and second panels can be locked in the horizontal and vertical direction by a substantially perpendicular joining movement. For vertical locking, a locking edge is arranged on the first panel and a locking element that can be displaced relative to the panels is arranged on the second panel. The locking element can be displaced behind the locking edge by a pivoting movement. A locking projection for displacing behind the locking edge and an arcuate guide arm guided in a guide groove of the second panel are designed to be partially withdrawn from the guide groove with a rotary or pivoting movement of the locking element by a leg. The leg projects from the guide groove of the —

	Claim 18 was rejoined.

	Claim 20 was amended as follows:
	--20. The connection of claim 13, wherein the guide arm has a free end which is constructed such that [[a]] the bottom side of the guide arm is pressed remote from a groove mouth of the guide groove against [[a]] the lower groove flank of the guide groove in the locking position in order to lock the first and second panels vertically against each other.--

	Claims 21-22 were cancelled.

Reasons for Allowance
Claims 13-20 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 06 July 2021 regarding independent claim 13 are persuasive and thus claim 13 is considered allowable over the prior art of record.  Claims 14-20 and 23-25 are allowable at least due to their dependence from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678